DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed October 6, 2021, with respect to rejection of claims 1-15 and 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-15 and 17 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed October 6, 2021 with respect to rejection of claims 1-15 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues a person skilled in the art would not combine Nissels, Smith, Friesen, Phillips, Clausen and Lindhe, as applied in the 103 rejection.  Initially, Applicant argues the primary reference to Nissels does not expressly teach 3 leaf springs components.  In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further attempts to discredit the rejection by arguing Nissels teaches a preferred embodiment of a one-piece integrally formed laminate component.  Indeed, this is not persuasive at least because "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Moreover, Applicant’s arguments solely point to the embodiment of figure 71 of Smith, while features of the embodiment of figure 5 are also applicable to the claimed invention (see present and previous rejections). Applicant argues the device of Nissels in view of Smith is “unsatisfactory for the intended purpose” because the modification changes the stiffness level of the foot device. However, contrary to Applicant’s remarks, changing overall stiffness characteristics of Nissles’ foot may be desirable in order to accommodate to length changes of a foot, make the foot suitable for a particularly heavier (or differently weighted) user being fitted for the foot, due to significant weight gain (loss) of the user, during a training period while the user is becoming accustomed to the foot before adding additional spring to the step or due to particular user preference for a stiffer ankle.  These are all art recognized features and based on knowledge in the art.  None of these motivating factors for applying the double leaf spring configuration of Smith in place of the single leaf spring of the top spring assembly of Nissles would ‘change the principle operation of the foot’ in accordance with the meaning of such phraseology- such as rending a reference inoperable for its intended purpose of providing a useable prosthetic foot to an amputee- as discussed in MPEP 2143.01 V-VI.  Applicant further argues that there is no reason to combine the prior art teachings.  In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, for at least the reasons discussed above and in the rejection below, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would combine the applied teachings of the prior art based on the knowledge generally available in the art and/or teachings/suggestions in the Smith reference for varying the stiffness of a prosthetic foot.  Finally, Applicant accuses Examiner of using mere conclusory statements, picking and choosing of facts to apply in the rejection and reliance on improper hindsight rationale to arrive at the claimed invention. However, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instance case, for at least the reasons discussed above and in the rejection below, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would arrive at the conclusion of obviousness based on the evidence and knowledge in the art at the time of the effective filing date of the claimed invention.
Applicant’s filing of approved terminal disclaimer causes withdrawal of non-statutory double patenting rejection as it relates to copending application no. 16/212,359.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nissels et al. U.S. publication no. 2012/0046760 A1 (“Nissels”) in view of Smith U.S. publication no. 2015/0289996 A1.
Regarding claim 9, Nissels discloses a prosthetic foot (1, seq.), comprising: a connector (7) configured to connect the prosthetic foot (1) to a lower limb prosthesis (figures 1-2; and paragraph [0036], etc.); a base spring (4) having a toe end portion (near 5; figures 1 and 2) and a heel end portion (extending rearward beyond connection to 9; see at least figures 1 and 2) [note despite illustrated embodiment upper and lower members 3 and 4 may be separate springs as expressly taught in paragraph [0051]]; a top spring assembly (including spring 3- separate from spring 4- paragraph [0051]), comprising a spring member (3) having a distal end (near 5; figures 1 and 2) and a proximal end (including 6); a distal end portion of the spring assembly (including 3) connected to the base spring (4) (paragraph [0051]) and extending horizontally (figures 1 and 2); a proximal end portion (6) of the spring assembly (including 3) connected to the connector (7) (figures 1 and 2); and a heel cushion (9) mounted to the base spring (4) at a location spaced forward of the heel end portion (8, extending rearward beyond 9- figures 1 and 2, etc.) of the base spring (4) (e.g., figures 1 and 2), the heel cushion (9) arranged to contact a bottom surface of the top spring assembly during use of the prosthetic foot (e.g., figures 1 and 2), and wherein the heel cushion (9) is formed solely of an elastomeric heel cushion member (9-paragraph [0037]) mounted directly to the base spring (4) (figures 1 and 2, paragraph [0037]).
Nissels is silent regarding the top spring assembly including a first and second spring members substantially as claimed.
In the same field of endeavor, namely prosthetic feet devices, for example, at least in the embodiment of figures 5 or 71, Smith teaches a top spring assembly (12 or 812) including first (30 or 830) and second (32 or 832) spring members each with distal and proximal ends (figures 5 and 71; and paragraphs [0094]-[0095] or [0146]), with a first spacer (42 or 824) positioned between the distal ends of the first (30 or 830) and second (32 or 832) spring members (figures 5 or 71; paragraphs [0095] or [0150]); a second spacer (18 or 818) positioned between the proximal ends of the first (30 or 830) and second (32 or 832) spring members (figures 5 or 71; and paragraphs [0096], [0104] and [0108] or [0145] and [0148]), the first (42 or 824) and second (18 or 818) spacers configured to space the second spring member (32 or 832) away from the first spring member (30 or 830) when the prosthetic foot is in a rest state (figures 5 or 71), wherein during use of the prosthetic foot, a portion of the first spring member (30 or 830) spaced between the distal and proximal ends of the first spring member (30 or 830) move relative to the second spring member (32 or 832) (figures 5 or 71).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the top spring 3 of Nissels as a dual or multiple toe spring prosthetic foot, as taught and/or suggested by Smith, such that the second spring member is positioned between the base spring and the first spring member, in order to optimize the flexion stiffness and adjustable characteristics of the prosthetic foot for at least one of accommodating length changes of a foot, making the foot suitable for a particularly heavier (or differently weighted) user being fitted for the foot, due to significant weight gain (loss) of the user, during a training period while the user is becoming accustomed to the foot before adding additional spring to the step or due to particular user preference for a stiffer ankle with predictable results and a reasonable expectation of success.  Moreover, in the invention of Nissels in view of Smith, as applied above, the concept of the parallel top spring assembly is applied to the configuration of the upper spring of Nissels such that the distal end portion of the distal end portion of the top spring assembly includes the distal ends of the first and second spring members and the proximal end of the top spring assembly includes the proximal ends of the first and second spring members substantially as claimed.
Regarding claim 11, Nissels in view of Smith, as applied above, further teaches the proximal end portion of the top spring assembly (3 of Friesen at 6 substantially as configured, but modified to be a double spring, based on the teachings of 830,832 of Smith) includes the proximal ends of the first (30 or 830 of Smith) and second (32 or 832 of Smith) spring members and is releasably connected to the connector (see 7 of Nissels or 14 of Smith) with at least one fastener (figures 1-2 of Nissels; and figures 5 or 71 of Smith).
Regarding claim 12, in at least the embodiment of figure 5 of Smith as applied to the invention of Nissels above, Smith further teaches the distal ends of the first (30) and second (32) spring members are connected to each other with a bond connection, the material of the bone connection defines the spacer (42) (e.g., see at least figure 5; paragraphs [0094]-[0095]).
 Regarding claim 13, Nissels further discloses the top spring assembly (including 3) has a horizontal portion arranged at an angle in a range of about 5degrees to about 30degrees relative to a horizontal plane of a walking surface when the prosthetic foot id positioned on the walking surface (e.g., figure 2), and a vertical portion extending vertically (e.g., figures 1 and 2). In the event that the depiction of the toe spring assembly is found insufficient to show the claimed angle range, one of ordinary skill in the art at the time of the invention would recognize the angle of the toe region of the top spring assembly with regard to a horizontal plane being a result effective variable effecting the spring rate of the foot and ankle of the leaf spring device. MPEP 2144.04. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming a first portion of the top spring assembly at an angle in the range of about 5degrees to about 30degrees relative to a horizontal plane in order to optimize the spring response of the leaf spring with predictable results and a reasonable expectation of success.
Regarding claim 14, Nissels further discloses the top spring assembly (3) is spaced apart from the base spring (4) (e.g., figures 1 and 2).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nissels et al. U.S. publication no. 2012/0046760 A1 (“Nissels”) in view of Smith U.S. publication no. 2015/0289996 A1, as applied above, in view of Friesen et al. U.S. publication no. 2012/0271434 A1 (“Friesen”) and further in view of Lindhe U.S. publication no. 2017/0304082 A1.
Regarding claim 10, Nissels discloses that when the upper part 3 and the lower part 4 are produced as separate components, a known connecting element should be used.  While Nissels provides an exemplary connecting element, Nissels fails to require or give all examples for the art known and selected connecting element.
Nissels in view of Smith, as applied above, is silent regarding the distal end of the top spring assembly is connected to the base spring with a permanent bond connection substantially as claimed.
In the same field of endeavor, namely foot prosthesis, Friesen teaches a distal end portion of a top spring assembly (3) is connected to the base spring (4) with [at least in part] a permanent bond connection by disclosing “… the receiving means 42, 43 are secured on the middle portion 44, for example by … adhesive bonding… or some other way” in at least paragraph [0074].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the toe connection taught by Friesen, as the connection in the invention of Friesen in view of Smith in order to use a known connection means that easily aligns the two attached springs with predictable results and a reasonable expectation of success.
Regarding claims 10 and 15, as described supra, Nissels in view of Smith in view of Friesen teaches the invention substantially as claimed. Nissels in view of Smith in view of Friesen, as applied above, is silent regarding the elastomeric adhesive bond (claim 10) or bond connection (claim 15) comprises an elastomeric material substantially as claimed.
In the same field of endeavor, namely prosthetic feet, Lindhe teaches using an elastomeric bone material in order to provide optimized resilience to the resultant prosthetic foot (e.g., see at least paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the elastomeric adhesive bond taught by Lindhe in the invention of Nissels in view of Smith in view of Friesen in order to provide optimized resilience to the resultant prosthetic foot with predictable results and a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nissels et al. U.S. publication no. 2012/0046760 A1 (“Nissels”) in view of Smith U.S. publication no. 2015/0289996 A1 and further in view of Phillips U.S. publication  no. 2002/0077706 A1.
Regarding claim 17, as described supra, Nissels in view of Smith teaches the invention substantially as claimed. 
Nissels in view of Smith, as applied above, is silent regarding the distal end of the second spring member extends distally further than the distal end of the first spring member substantially as claimed. 
In the same field of endeavor, namely prosthetic feet, Phillips teaches a dual spring top spring assembly (80, 86), wherein a distal end of the second (80), bottom spring member of the dual top spring assembly (figure 2), extends distally further than a distal end of the first, top spring member (86) of the dual top spring assembly (e.g., see at least figure 2 and paragraphs [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the distal end of the second spring member with a further distal extension than the distal end of the first spring member in the invention of Nissels in view of Smith, as taught and/or suggested by Phillips, in order to effect the flexibility/resilience and rollover characteristics provided by the prosthetic foot with predictable results and a reasonable expectation of success. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nissels et al. U.S. publication no. 2012/0046760 A1 (“Nissels”) in view of Friesen et al. U.S. publication no. 2012/0271434 A1 (“Friesen”) in view of Smith U.S. publication no. 2015/0289996 A1 in view of Phillips U.S. publication no. 2002/0077706 A1 and further in view of Clausen et al. U.S. publication no. 2015/0374514 A1 (“Clausen”).
Regarding claim 1, Nissels discloses a prosthetic foot (1, seq.), comprising: a base spring (4- separate from 3- see at least paragraph [0051]) having a toe end portion (near 5; figures 1 and 2) and a heel end portion (extending rearward beyond 9; figures 1 and 2); a top spring assembly (including spring 3), comprising a spring member (3) having a distal end (near 5; figures 1 and 2) and a proximal end (including 6); and a [second] connection (paragraph [0051]) provided between the distal end of the top spring assembly (including 3) and a base spring (4) (e.g., figures 1 and 2 in the non-depicted embodiment described at least in paragraph [0051]); a slot (10) extending rearward from the distal ends of the members of the top spring assembly (3) along a length of the horizontal portion (e.g., see at least figure 1; and paragraphs [0038]); a connector (7) connected to the proximal end of the top spring assembly (3), and configured to connect the prosthetic foot (1) to a lower limb prosthesis (figures 1-2, etc.); and a heel cushion (9) mounted to the base spring (4) at a location spaced forward of the heel end portion of the base spring (4) (e.g., figures 1 and 2), the heel cushion (9) arranged to contact a bottom surface of the top spring assembly during use of the prosthetic foot (e.g., figures 1 and 2), and wherein the heel cushion (9) is formed solely of an elastomeric heel cushion member (9-paragraph [0037]) mounted directly to the base spring (4) (figures 1 and 2, paragraph [0037]).
Nissels discloses that when the upper part 3 and the lower part 4 are produced as separate components, a known connecting element should be used.  While Nissels provides an exemplary connecting element, Nissels fails to require or give all examples for the art known and selected connecting element. Thus, Nissels is silent regarding the second connection between the top spring and the base spring is formed between a top surface of the base spring substantially as claimed.
In the same field of endeavor, namely foot prosthesis, Friesen teaches a connector 42 used between a toe end portion of a top spring 2 and a top surface of a base spring 4.  The connector may aid in ease of connection and alignment of the toe portion of the prosthetic foot.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the connector of Friesen to form the second connection in the invention of Nissels in order to aid in ease of connection and alignment of the distal toe end of the prosthetic foot with predictable results and a reasonable expectation of success.
Nissels in view of Friesen is silent regarding the top spring assembly including a first and second spring members substantially as claimed.
In the same field of endeavor, namely prosthetic feet devices, for example, at least in the embodiment of figure 71, Smith teaches a top spring assembly (812) including first (830) and second (832) spring members (figure 71; paragraph [0146]), wherein the second spring member (832) extends parallel with and spaced apart from the first spring member (830) along an entire length of the first spring member (830) (e.g., see at least figure 71), the second spring member (832) having a distal end and a proximal end (e.g., see at least figure 71), and a first connection (824; paragraph [0150]) provided between the distal ends of the first and second spring members (figure 71; paragraph [0150]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the spring assembly of Nissels in view of Friesen as a dual or multiple toe spring prosthetic foot, as taught and/or suggested by Smith, in order to optimize the flexion stiffness and adjustable characteristics of the prosthetic foot for at least one of accommodating length changes of a foot, making the foot suitable for a particularly heavier (or differently weighted) user being fitted for the foot, due to significant weight gain (loss) of the user, during a training period while the user is becoming accustomed to the foot before adding additional spring to the step or due to particular user preference for a stiffer ankle with predictable results and a reasonable expectation of success.
Nissels in view of Friesen in view of Smith, as applied above, teaches the invention substantially as claimed.  Nissels in view of Friesen in view of Smith, as applied above, is silent regarding a first portion arranged at a first angle relative to a horizontal plane; and a second portion extending from the first portion substantially as claimed.
In the same field of endeavor, namely prosthetic feet devices, Phillips teaches a first portion of a dual toe spring assembly (80, 86) arranged at a first angle relative to a horizontal plane; and a second portion extending from the first portion (e.g., see at least figures 1 and 2 and paragraphs [0029]-[0030]).  Note that there is angle is formed both proximal and distal of connection location 104, each of which would teach the features of the claim scope.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including curvature of the first portion of the first spring member and/or second spring member of the top spring assembly in the invention of Nissels in view of Friesen in view of Smith, as taught and/or suggested by Philips, in order to enhance rollover characteristics of the prosthetic foot with predictable results and a reasonable expectation of success.
Nissels in view of Friesen Smith in view of Phillips, as applied above, teaches the invention substantially as claimed. Nissels in view of Friesen in view of Smith in view of Phillips, as applied above, appears to show a slot 10 that is at least half the length of the horizontal portion of the top spring 3 (figure 1 of Nissels).
However, the exact length of the slot 10 of Nissels is not known.
In the same field of endeavor, namely prosthetic feet devices, Clausen teaches a slot extending along at least half of a length of the first portion of the top spring assembly (e.g., see at least figures).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the device of Nissels in view of Friesen in view of Smith in view of Phillips to have the slot extending at least half a length of the first foot portion of the top spring assembly, as taught and/or suggested by Clausen, in order to ensure and optimize the ability of the prosthetic foot to have medial/lateral roll over, accommodation of uneven terrain and flexure of the prosthetic foot with predictable results and a reasonable expectation of success.
Regarding claim 2, as described supra, Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen teaches the invention substantially as claimed.  Nissels in view of Friesen in view of Smith in view of Philips in view of Clausen is silent regarding the first angle is specifically in a range of about 5degrees to about 30degrees substantially as claimed. However, in the invention of Phillips the angle appears to be in a range of about 5degrees to about 30degrees based on the drawings (although no express disclosure regarding the precise angle formed by the members of the device with regard to a horizontal axis) and Phillips shows how that curvature of the top spring member optimizes the gait characteristics of the prosthetic foot (e.g., see at least figures 1 and 2; and paragraphs [0029]-[0030]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the first angle in the range of about 5degree to about 30 degrees in order to provide the desired rollover characteristic or ease for a particular patient and/or application/use of the device with predictable results and a reasonable expectation of success.
Regarding claim 3, Nissels further discloses the top spring 3 includes a vertical portion that extends from a horizontal portion in a vertical direction (e.g., figures 1 and 2).  Phillips further discloses a vertical portion that extends from a horizontal portion in a vertical direction (e.g., figures 1 and 2).
Regarding claim 4, Smith, as applied in the invention of Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, further teaches a spacer (818) positioned between the proximal ends of the first (830) and second (832) spring members (figure 71; and paragraphs [0145] and [0148]).
Regarding claim 5, Smith, as applied in the invention of Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, further teaches the first connection (824; paragraph [0150]) provides a spacing between the distal ends of the first (830) and second (832) spring members (figure 71; and paragraph [0150]).
Regarding claim 6, Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, as applied above, teaches the invention substantially as claimed. Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, as applied above, is silent regarding the first connection [formed by teachings of Smith] is provided by an adhesive substantially as claimed. Phillips further teaches an adhesive may be used to form a first connection between first and second spring members of a top spring assembly (e.g., see at least figures 1 and 2; and paragraph [0025]).  Moreover, Smith teaches an adhesive may be used to form connections of the prosthetic foot (e.g., see at least paragraphs [0095] and [0102]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the first connection by an adhesive as a known obvious variant connection means with predictable results and a reasonable expectation of success.
Regarding claim 7, Smith, as applied in the invention of Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, further teaches the second spring member (832) is spaced apart from the first spring member (830) by spacers (818 and 824) positioned at the distal and proximal ends of the first (830) and second (832) spring members (e.g., figure 71; paragraphs [0145], [0148] and [0150]).
Regarding claim 8, Smith, as applied in the invention of Nissels in view of Friesen in view of Smith in view of Phillips in view of Clausen, further teaches a thickness of a first spring member is within 15% of a thickness of the second spring member (e.g., see at least figure 71).  Also see relative thicknesses of spring members in figures of at least Phillips and Clausen.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774